Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

The recent claim amendments have rendered the previously species election by examiner moot.  Therefore, all claims are rejoined.

Claims 1-2,12,14,66,76-77,103-104,109-112,145,169-172,175,177,267-273,276-281 are under examination.  

Claim Objections
Claim 103 is objected to because of the following informalities:  step h recites establishing…on a second surface of the porous membrane.  The recitation “a second surface” in step h suggest that it is a new surface other than the first recitation of “a second surface”in step a.  As such, the recitation in step h should read, “the second surface”.  Appropriate correction is required.
Claim 109 is objected to because of the following informalities:  Line 2 recites, “a first surface of the porous membrane”.  This should recite, “the first surface of the porous membrane” to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 110-112, 169 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 110 recites, “exposing the cells”.  This recitation lacks sufficient antecedent basis and is indefinite because the claims recite multiple different cells.  As such, it is not apparent which cells are considered “the cells”.
Claim 112 recites, “measuring the effect of the cells”.  This recitation lacks sufficient antecedent basis and is indefinite because the claims recite multiple different cells.  As such, it is not apparent which cells are considered “the cells”.
Claims 111 and 112 depend upon claim 110.  Thus these dependent claims also comprise the above indefinite subject matter.
Claim 169 recites, “the epithelial cells”.  This recitation lacks sufficient antecedent basis and is indefinite because the end result of the base claim is differentiation of intestinal cells to at least two or more different cell types.  As such, it is not apparent which cells are “the epithelial cells”.
Claims 170-172 depend upon claim 169.  Thus these dependent claims also comprise the above indefinite subject matter.

Claim 270 recites, “the method of claim 103 wherein said cells”.  Said cell lack sufficient antecedent basis and are indefinite because multiple cells are present in the method of claim 103.  As such it is not apparent which cells are “said cells”.
Claim 272 recites, “said epithelial cells”.  The claims recite multiple epithelial cell types.  Thus which cells are deemed “said epithelial cells”.
Claim 277 recites, “said epithelial cells”.  The claims recite multiple epithelial cell types.  Thus which cells are deemed “said epithelial cells”.
Claim 279-281 all recite, “the epithelial cells”.  The claims recite multiple epithelial cell types.  Thus which cells are deemed “the epithelial cells”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 12-14,66,76, 267-269, 271-273,279-281 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, and Foulke-Abel “Human enteroids as an ex-vivo model of host-pathogen interactions in the gastrointestinal tract” Experimental Biology and Medicine 2014, 239, 1124-1134 

Ingber teaches a method of providing an in-vitro intestinal model system method (Figure 6A) comprising proving intestinal epithelial cells, and a microfluidic culture device with a porous membrane having a first and second surfaces, said membrane in fluidic communication with a microchannel, said microchannel in fluid communication with a source of fluid (Paragraph 6, Figure 6a), the epithelial cells are seeded onto one side of the monolayer (Figure 6A, Experiment 1), the endothelial cells are seeded onto the second surface of the porous membrane (Figure 6A, Experiment 1), expanding said seeded intestinal epithelial cells so as to create a monolayer of cells (Figure 6a), exposing said epithelial monolayer to said fluid at a flow rate, wherein said flow results in the formation of intestinal villi (Figure 6A; Paragraph 37) as in instant Claims 1a,1c-1e, 
	Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.  Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to have used samples derived from colonoid and/or enteroid material as in instant Claim 1b.
Neither Ingber nor Mahe teach that monolayers made from cells derived from enteroids or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  However, an artisan would have been motivated to have broken apart the enteroid and/or colonoids and use those cells when seeding the monolayer because Foulke-Abel states that “an ideal microfluidic device for supporting ex-vivo human primary cell culture should consist of enteroid monolayer grown on a coated permeable scaffold in a perfusion chamber with controlled flow to introduce shear stress and slow to mimic peristalsis” thus creating an environment similar to what is present in vivo.  Page 19 of Foulke-Abel even states that microvilli is indeed formed.  Because microvilli structure is similar to what is found in the intestine, it makes a useful and more reliable in-vitro model to study the intestine’s interactions with agents and/or bacteria.  Therefore, an artisan would have been motivated to have utilized cells from enteroids and/or colonoids to create a monolayer capable of producing micro villi.  Since page 19 of Foulke-Abel does illustrate that a microvilli is formed, there is a high expectation for success as in instant Claim 1e.
Dependent Claims taught by Ingber
Ingber teaches:  providing intestinal endothelial on said first surface of said porous membrane (Figure 6a) as in instant Claim 2, wherein the method further comprises step (f) maintaining the culture of the intestinal epithelial cells (Figure 6a) as in instant Claim 269, providing fibroblast (Paragraph 105) as in instant Claim 271, wherein said fibroblasts are cultured with said epithelial cells (Paragraph 105) as in instant Claim 272, wherein said fibroblasts are cultured on a gel on said membrane (Paragraphs 4, 89, 102)  as in instant Claim 273, wherein the method further comprises contacting the intestinal epithelial cells with bacterial cells of one or more species (Paragraphs 108-Paragraphs 112) as in instant Claim 280,  Bacterial cells can be included with the co-culture system (Paragraphs 108-Paragraphs 112).  The length of such a co-culture would be dependent on how long it was desirable to observe such a culture.  Paragraph 109 states that a co-culture between the intestinal cells and the bacteria should be at least 1 day.  as in instant Claim 281, 
Dependent Claims taught by Mahe
Mahe teaches wherein step b) comprises disrupting in the presence of a ROCK inhibitor (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claims 1b, 267,  wherein the ROCK inhibitor is Y27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 66. 
Mahe teaches that intestinal epithelial cells can be maintained in a medium comprising one or more such factors as Wnt-3A, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph ) as in instant Claims 269 and 76
Dependent Claims taught by Foulke-Abel
Foulke-Abel teaches that by withdrawing Wnt3A and other factors, such cells derived from enteroid material can be further differentiated using a continuous flow system into :mucus producing goblet cells, enteroendocrine cells, and lysozyme producing Paneth cells (Page 1131, first full paragraph on the right side) as in instant Claims 12-14,268
Wherein the epithelial cells exhibit polarized distribution of one or more transporters (Page 1169, Development of polarity section) as in instant Claim 279, 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Foulke-Abel teaches processes capable of further differentiating the cells and teaches the polarization of the cells using such a flow channel system.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 1, 269, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, Foulke-Abel “Human enteroids as an ex-vivo model of host-pathogen interactions in the gastrointestinal tract” Experimental Biology and Medicine 2014, 239, 1124-1134, and Dockray et al. “Gastrin:  old hormone, new functions” Eur J of Physiol (2005) 449; 344-355.

Ingber, Mahe, and Foulke-Abel apply as above to teach claims 1 and 269.  Mahe teaches that intestinal epithelial cells can be maintained without permitting differentiation in a medium containing such factors as Wnt-3A, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph ) as in instant Claim 77
	Mahe fails to teach the inclusion of gastrin when culturing epithelial cells.  However, at the time of applicants’ filing, it would have been obvious to have included gastrin as well because like the components taught in Mahe, gastrin can also increase proliferation of epithelial cells by stimulating Reg expression which increases proliferation of epithelial cells (Page 347, Paracrine cascasdes downstream of the CCK-3 receptor).  Therefore, it would have been obvious to have incorporated gastrin into the composition taught by Mahe.  Since gastrin can increase epithelial cell proliferation, there would be a high expectation for success as in instant Claim 77
	
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Foulke-Abel teaches processes capable of further differentiating the cells and teaches the polarization of the cells.  Dockray also teaches the incorporation of gastrin to boost epithelial cell proliferation.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Claims 103-104,109-112,145,169-172,175,177,270, 276-278 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy”, Journalized Visualized Experiments, Available Dec 2015, Foulke-Abel “Human enteroids as an ex-vivo model of host-pathogen interactions in the gastrointestinal tract” Experimental Biology and Medicine 2014, 239, 1124-1134, Sato “Long-term expansion of epithelial organoids from human colon, adenoma, adenocarcinoma, and Barret’s Epithelium” Gastroenterology 2011; 141: 1762-1772. 

as in instant Claim 103a, establishing a culture of intestinal epithelial cells on a second surface of the porous membrane of the intestinal microfluidic culture device by contacting the second surface with the intestinal epithelial cells as in instant Claim103h
Ingber teaches intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.  Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to have used samples derived from colonoid and/or enteroid material because they produce many distinct cell types present within an intestinal epithelium (Abstract) instead of one homogenous population of a specific type of epithelial cell as taught by Ingber.  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to in vitro monolayers of gut epithelial cells taught in Ingber, and therefore, provide a more realistic model of the epithelial environment within the intestine.
Mahe teaches proving a sample of intestinal epithelial tissue, wherein said tissue comprises intestinal epithelial cells associated with intestinal crypts,and a hydrogel (Protocol Sections 1-5) as in instant Claim 103b, washing said sample of intestinal epithelial tissue (Section 2) as in instant Claim 103c, removing an associated muscle as in instant Claim 103d, removing said intestinal crypt and then culturing said crypt in said hydrogel in the presence of Wnt3A, R-spondin, Noggin, and EGF to form an intestinal enteroid and/or colonoid (Protocol Section 5 “Passaging of Cultured Enteroids and Colonoids” and Page 11, Discussion Section, 3rd Paragraph) as in instant Claim 103f, disrupting the intestinal and/or colonoid comprising intestinal epithelial cells into enteroid and/or colonoid fragments comprising intestinal epithelial cells in the presence of ROCK inhibitor/Y-27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 103g, 
	Mahe uses mechanical not enzymatic forces to remove the crypts from the tissue.  Sato teaches that crypt cells may be removed using enzymatic dissociation with an extracellular matrix degrading enzyme (Page 1763, “Crypt Isolation and Cell Dissociation”).  .  An artisan would have been motivated to have utilized enzymatic dissociation to remove crypt cells since Sato teaches that enzymes can be successfully used to remove crypt cells from tissue samples.  Since such a procedure has been successfully, there would be a high expectation for success (Page 1763, “Crypt Isolation and Cell Dissociation”) as in instant Claims 103b and 103e
Ingber’s system uses a flow system.  Ingber fails to teach the effects of the flow on a monolayer derived from epithelial cells derived from enteroids and/or colonoids.  However, Foulke-Abel teaches that by withdrawing Wnt3A and other factors, such cells derived from enteroid material can be further differentiated using a continuous flow system into mucus producing goblet cells, enteroendocrine cells, and lysozyme producing Paneth cells (Page 1131, first full paragraph on the right side).  An artisan as in instant Claim 103i.
Dependent Claims taught by Ingber
Paragraph 251 states that the culture period must be at least one day.  An artisan would have been expected to have performed routine experimentation and optimization in order to determine how long to culture the cells until the desired cell populations were present and/or all the desired testing was successfully concluded (Paragraph 251) as in instant Claim 104, further comprising establishing a culture of intestinal endothelial cells on a first surface of the porous membrane concurrently with establishing the culture of intestinal epithelial cells on a second surface of the porous membrane (Figure 6A) as in instant Claim 109, wherein the method further comprises exposing the cells to an agent (Paragraphs 4-5, 21-22) as in instant Claim 110, wherein said agent is a candidate intestinal effector agent (Paragraphs 21-22) as in instant Claim 111, wherein the method further comprises measuring the response of the cells to determine the effect of said candidate intestinal effector agent (Paragraph 22) as in instant Claim 112, the method further comprises containing the intestinal epithelial cells with bacteria cells of one or more species (Paragraph 109-112) as in instant Claim 175, the reference states that bacteria can be added to its system in order to determine how bacteria interact with the intestinal system.  An artisan would have been motivated to as in instant Claim 177, intestinal epithelia and/or fibroblast cells (Paragraph 105) as in instant Claims as in instant Claim 270, further comprising establishing a culture of fibroblast (Paragraph 105) as in instant Claim 276, wherein said fibroblasts are cultured with said epithelial cells (Paragraph 105) as in instant Claim 277, wherein said fibroblasts are cultured on a gel on said membrane (Paragraph 102) as in instant Claim 278
Dependent Claims taught by Mahe
Wherein the ROCK inhibitor is Y27632 (Page 3, Passaging of Cultured Enteroids and Colonoids) as in instant Claim 145.
Dependent Claims taught by Foulke-Abel
Wherein the epithelial cells exhibit polarized distribution of one or more transporters (Page 1169, Development of polarity section) as in instant Claims 169, wherein the one or more transporters are NHE3 and Na+/K+ATPase (Page 1169) as in instant Claim 170-171, polarized distribution of Na+/K ATPASE being detectable exclusively at the basolateral membrane of an epithelial cell as compared to other membranes of the epithelial cell (Page 1126, Development of polarity) as in instant Claim 172, 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 
	In the present situation, rationales A,C,D,E,G are applicable.  Ingber teaches that monolayer microfluidic device with continuous flow.  Mahe teaches epithelial cells derived from enteroids/colonoids.  Foulke-Abel teaches processes capable of further differentiating the cells and teaches the polarization of the cells.  Sato teaches isolating out crypt cells using enzymes.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Conclusion

All claims stand rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632